DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, drawn to a method for predicting the survival time of a patient suffering from pancreatic ductal adenocarcinoma (PDA) or a method of determining whether the PDA of a patient is a low or high risk tumor by determining the expression level of REG3A in a biological sample and comparing with a predetermined reference value.

Group II, claims 5-9, 11-15, drawn to a method of treating high risk PDA in a patient in need thereof by administering a REG3A inhibitor, wherein the REG3A inhibitor is a small organic molecule.

Group III, claims 5-9, 11-15, drawn to a method of treating high risk PDA in a patient in need thereof by administering a REG3A inhibitor, wherein the REG3A inhibitor is a polypeptide.

Group IV, claims 5-9, 11-15, drawn to a method of treating high risk PDA in a patient in need thereof by administering a REG3A inhibitor, wherein the REG3A inhibitor is an aptamer.

Group V, claims 5-9, 11-15, drawn to a method of treating high risk PDA in a patient in need thereof by administering a REG3A inhibitor, wherein the REG3A inhibitor is an antibody.

Group VI, claims 5-9, 11-15, drawn to a method of treating high risk PDA in a patient in need thereof by administering a REG3A inhibitor, wherein the REG3A inhibitor is an oligonucleotide.

Group VII, claims 5-9, 11-15, drawn to a method of treating high risk PDA in a patient in need thereof by administering a REG3A inhibitor, wherein the REG3A inhibitor is a ribozyme.

Group VIII, claim 10, drawn to a method of screening a candidate compound for use as a drug for treating PDA in a patient in need thereof by providing a REG3A or a cell, tissue sample, or organism expressing a REG3A, providing a candidate compound, measuring the activity of the REG3A in the presence of the candidate compound, and selecting positively candidate compounds that inhibit REG3A activity.


Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:

1) a single disclosed small organic molecule, for example SC144 

2) a single disclosed anti-PDA treatment, for example gemcitabine 

If applicant elects Group II, applicant is further required to elect a single disclosed small organic molecule from subsection 1.  

If applicant elects Groups II-VII, applicant is further required to elect a single disclosed anti-PDA treatment from subsection 2.  
     
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will then be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.   MPEP § 809.02(a)

Lack of Unity
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for at least one of the following reasons:
	The technical feature of method claim 10 resides in the step of observing the effect of candidate compounds on a cell, tissue sample or organism in a screening assay. Neither the same nor a corresponding special technical feature (Rule 13.2 PCT) is present in any of the compounds for use or used claimed in claims 3-9, 11-15. No
manufacturing relationship exists between the screening method and the claimed
compounds. Further the screening method is not a method of using the claimed
compounds. Therefore, there is no single general concept that links the method to the
claimed compounds. Thus unity of invention (Article 17(3) PCT) is lacking a priori
between the method claim 10 and the compound claims 3-9, 11-15.  Secondly, there is an a posteriori lack of unity of invention (Art. 17(3) PCT and Rule 13.1 PCT) for the following reasons:
The problem to be solved in the present application (PA) relates to diagnosis/
prognosis/therapy of pancreatic ductal adenocarcinoma (PDA). The single general
concept which can be identified a priori as linking the various claimed inventions and
which forms a solution to the above mentioned problem relates to "the notion that
REG3A is involved in PDA”.  However, XP0055399224, XP0055399212, XP0055399216 and XP001179968 (hereinafter referred to as D1-D4 in the search report) disclose such a notion.  
	In the light of D1-D4, each document if taken alone, the above identified single
general concept is not novel and inventive and can thus not be the single general
inventive concept as required by Rule 13.1 PCT. The present application is therefore
considered not to fulfill the requirement of unity as laid down in Article 17(3) PCT and
Rule 13.1 and 13.2 PCT.
	Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and/or species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call to the attorney is not required where: 1) the restriction requirement is complex; 2) the application is being prosecuted pro se; or 3) the examiner knows from past experience that a telephone election will not be made (MPEP § 812.01).  Therefore, since this restriction requirement is considered complex, a call to the attorney for telephone election was not made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S Chong whose telephone number is (571)272-8513.  The examiner can normally be reached on Monday to Friday: 9-5 EST6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YONG S. CHONG/
Primary Examiner, Art Unit 1627

YSC